Citation Nr: 0520441	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The Board issued a decision in August 2001 and found that new 
and material evidence had been received to reopen a claim for 
service connection for PTSD.  In this decision, the Board 
also denied the reopened claim of entitlement to service 
connection for PTSD.  The portion of the Board's August 2001 
decision denying service connection for PTSD on the merits 
was subsequently vacated by a September 2002 order of the 
United States Court of Appeals for Veterans Claims (Court).  
Following a March 2003 remand, the Board again denied the 
veteran's claim in June 2004.  The veteran also appealed this 
denial, and, in April 2005, the Court granted a joint motion 
of the veteran's representative and the Secretary of Veterans 
Affairs (Secretary) to vacate and remand the June 2004 Board 
decision.  As such, this case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the April 2005 joint motion for remand, the veteran's 
representative and the Secretary asserted that the veteran 
had not been properly notified of the relative duties of VA 
and the veteran in obtaining "the records relating to the 42 
Congressional inquiries regarding alleged maltreatment of 
recruits noted in the Command Chronicle dated March 1971."  
See 38 C.F.R. § 3.159(e)(ii-iv) (2004).  The veteran's 
representative and the Secretary also indicated that a more 
thorough explanation was needed as to VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim.  
See 38 U.S.C.A. § 5103(a) (West 2002).

The Board also notes that, in May 2004, the veteran submitted 
a May 2004 private psychology report addressing his claimed 
PTSD.  This report should be considered by the RO in 
readjudicating the veteran's claim.  See 38 C.F.R. 
§ 20.1304(b) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim of entitlement to 
service connection for PTSD.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

As to the prior search for records of 
congressional inquiries regarding alleged 
maltreatment of recruits noted in the 
Command Chronicle, dated in March 1971, 
the veteran should be provided with an 
explanation of the efforts VA made to 
obtain the records, a description of any 
further action VA will take regarding the 
claim (including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the veteran submits the noted records), 
and a notice that the veteran is 
ultimately responsible for providing the 
evidence.  The veteran should be allowed 
a reasonable period of time in which to 
respond to this letter.

2.  Then, following the completion of any 
additional development necessitated by 
further action on the part of the 
veteran, his claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the determination of 
this claim remains unfavorable, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given a reasonable period of time in 
which to respond before this case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


